Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the application filed on 08/05/2020.
Claims 1-20 are currently pending.
Claims 1-9 are rejected.
Claims 10-20 are allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 7-10 of U.S. Patent No. 10764190 B2. 
The conflicting claims are identical, and are not patentably distinct from each other. The reason being that the prior art’s response message should inherently contain a number of data bits. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10764190 B2.  The differences have been color-coded for easy comparison.

Claim # in Application (16/986,000)
Claim # in Patent No. US 10764190 B2
1.    A method of increasing server-client responsiveness of requested data files comprising: 
(i) sending from a client a first request for a first image data file to a server over a network using an internet protocol connection; 
(ii) receiving at the client a first response from the server to the first request sent at a first time (t1), where the first response comprises a first number of data bits of information (c1); (iii) receiving at the client a first timestamp sent at t1 from the server; 
(iv) sending from the client at a second time (t2) the first timestamp to the server;
 (v) determining a first difference (di) given by t2 less t1; (vi) sending from the client a second request for a second image data file to the server over the network using the internet protocol connection; (vii) receiving at the client a second response to the second request sent at a third time (t3); (viii) receiving at the sen to blimit if e is greater than approximately 40 msec, where blimit is a bandwidth limit on the server thereby increasing server-client responsiveness of requested data files.

  A method of increasing responsiveness of a server comprising the steps of:

 (i) receiving at a server a first request for a first image data file over a network from a client using an internet protocol connection; (ii) sending from the server to the client a first response to the first request and embedding a first timestamp at a first time (t1) into the first response; 
(iii) receiving from the client at a second time (t2) the first response containing the first timestamp; (iv) determining a first difference (d.sub.1) given by t.sub.2 less t.sub.1; 
(v) receiving at the server a second request for a second image data file over the network from the client using the internet protocol connection; (vi) sending from the server to the client a second response to the second request and embedding a second timestamp at a second time (t.sub.3); (vii) receiving at the 

+ 
3. The method of claim 1, where e.sub.max is approximately 40 msec.

2
3
4
4
5
6
7
7
8
8
9
9
10


Claim 5 is also rejected for depending from a rejected base claim.


Allowable Subject Matter
Claims 10-20 are allowable because no combination of prior arts appears to teach its recited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miguel (US 20140331048 A1) pertains to a the method of sending a probing message to the data processor over the channel, the probing message carrying a first timestamp indicating the sending time of the probing message; receiving a response to all of the probing message from the data processor, the response carrying a second timestamp indicating the arrival time of the probing message at the data processor; and deriving latency information,.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419